Citation Nr: 0719530	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-28 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to July 
1963, and from January 1964 to September 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for problems with the 
right leg and back.  

During the pendency of the appeal, the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript is of record.  At the 
hearing, the veteran waived initial RO consideration of the 
new evidence submitted in conjunction with the hearing.  38 
C.F.R. § 20.1304(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for a right leg 
and back disability.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran states in his March 2005 personal statement that 
during service, he injured his right leg and back when he 
fell down after jumping on a forklift.  He explained further 
during the October 2006 hearing that he was treated for his 
injury and placed on light duty and bedrest for a couple of 
days thereafter.  The veteran attributes his current 
conditions to service.  

The Board notes that in the March 2005 rating decision, the 
RO denied service connection for problems with the right leg 
because the condition neither occurred in nor was caused by 
service.  The RO further added that the service medical 
records are negative for any diagnosis or treatment for a 
right leg condition, and despite private treatment notes 
documenting treatment for right knee problems, there is no 
relationship to service for his right leg condition.  
Similarly, the RO denied service connection for a back 
disability in the same rating decision because the condition 
was neither occurred in nor caused by service.  The RO relied 
on the veteran's service medical records and private 
treatment records from November 1976 to December 2004, and 
concluded that although private treatment records show 
treatment for a back condition, the veteran's service medical 
records are void of any complaints, treatment, or diagnosis 
of a back condition during service.

It is noted that the veteran's service medical records 
document history and treatment for a right leg condition.  
Service medical records reflect complaints of a right knee 
injury in September 1965.  The September 1965 treatment note 
states that the veteran was involved in a ship accident 
wherein he suffered multiple abrasions and a contusion of the 
right knee.  It was noted that cold packs and an ace wrap 
were placed on the knee, and the veteran was placed on 
bedrest and light duty for a few days.  The veteran was 
diagnosed with right medial collateral ligament knee injury.  
Post service treatment records show complaints of right leg 
discomfort and lower back pain.  

The VCAA requires that the VA assist a claimant in obtaining 
evidence needed to substantiate the claim.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  Review of the evidentiary record shows that the 
veteran has not been afforded a Compensation and Pension 
examination in conjunction with his claims for service 
connection for right leg and back disabilities.  Given the 
veteran's contentions regarding his right leg and back 
symptoms shortly after service, and the medical evidence 
suggesting current right leg and back disabilities, the Board 
finds that an examination is necessary prior to final 
appellate review.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (Holding that under 38 U.S.C.A § 5103A(d)(2), VA was 
to provide a medical examination where, the claimant had been 
diagnosed to have tinnitus, and had proffered competent lay 
evidence that he had had continuous symptoms of the disorder 
[i.e., ringing in the ears] since his discharge).

Furthermore, it is noted that during the October 2006 
hearing, the veteran stated that he received social security 
benefits because of his back disability.  However, the Social 
Security Administration (SSA) records are not included within 
the claims file.  VA has a statutory duty to obtain these 
records.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  
The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to acquire both the SSA decision and 
the supporting medical records pertinent to a claim.  See 
Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  The Board finds that 
an attempt should be made to obtain those records, as they 
are relevant to the issue on appeal.  See also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Obtain from the SSA a copy of its 
decision(s) awarding the veteran 
disability benefits, as well as copies of 
all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.

3.  Afford the veteran an examination to 
determine the nature and likely etiology 
of the back and right leg disabilities.  
The claims folder must be provided to the 
examiner for review in conjunction with 
the examinations.  All studies or tests 
deemed necessary by the examiner should 
be performed.  The examiner should also 
conduct a thorough examination of the 
veteran's back and right leg, and provide 
a diagnosis for any pathology found.  As 
to any disability found on examination, 
the examiner should be asked to indicate 
whether is it at least as likely as not 
that such disability is related to 
military service.  The examiner also 
should provide an opinion as to whether 
it is at least as likely as not that the 
right leg disability was caused or 
aggravated (i.e. increased in disability) 
by the veteran's back disability.  Any 
and all opinions expressed must be 
accompanied by a complete rationale.  

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



